DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus [DE 102006053244] in view of Richaud [US Pat # 4,074,585].

Regarding claim 1: Kraus discloses a threaded nut for a ball screw drive, the threaded nut having a deflecting body (8) and a single-piece (9) comprising a central piece and a flange (12) (see fig 2) arranged at a first end of the central piece, wherein the deflecting body (8) is  attached on the central piece ( the middle portion of element 9),  arranged between the first end and a second end of the central piece, and configured for recirculation of balls (3), wherein the flange (12) is aligned and is directly in contact with an outer surface of a front side of the deflecting body (8), Kraus wherein a pin, which fixes the deflecting body to the central piece, is inserted in a recess of the flange and a recess of the deflecting body which are mutually aligned. However Richaud shows wherein a pin (9), which fixes the deflecting body (2) to the central piece (see fig 1), is inserted in a recess of the flange (5a) and a recess of the deflecting body (2) which are mutually aligned.
It would have been obvious to someone having ordinary skill in the art at the effective filling date to have attached the deflection body to the flange by pin or any other suitable means to prevent the deflection body form displacement. 

Regarding claim 2: Kraus discloses wherein the recesses (8) are designed as bores in the flange (5a) as well as in the deflecting body (2).

Regarding claim 3: Kraus discloses wherein the recess of the deflecting body (2) is designed as a groove in the deflecting body.

Regarding claims 6-8: Kraus does not explicitly show wherein the pin is designed as a notched pin, wherein the deflecting body has a second front side with a second recess of the deflecting body shaped similarly as the recess of the deflecting body on the front side, wherein on each front side of the deflecting body precisely one pin is inserted into the deflecting body. However Richaud shows wherein the pin (9) is designed as a notched pin (see fig 1), wherein the deflecting body (2) has a second front side with a second recess of the deflecting body shaped similarly as the recess of the deflecting body on the front side (see fig 1). wherein on each front side of the deflecting body (2) precisely one pin is inserted into the deflecting body.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the pin with a notch to securely inserted the pin and prevent it from displacement

Regarding claim 9: Kraus shows wherein a pulley (11) is molded on the front side of the central piece opposite the flange. However Kraus does not explicitly disclose that the pulley is molded. It is well known in the art to attach the pulley to the shaft by molding or any other attaching techniques, molding can speed up the manufacturing process and lower cost of attaching two pieces together.

Regarding claim 10: Kraus discloses wherein the central piece (9) is encompassed by the deflecting body and additional deflecting bodies, which contact in a circumferential direction of the central piece in a connectionless manner.

Regarding claim 11: Kraus discloses a threaded nut for a ball screw drive, the threaded put comprising:
a single-piece comprising a central piece (9) having a cylindrical surface and a flange (12)
extending radially outwardly from a first end of the cylindrical surface, wherein the flange (12) has a first recess;
a deflecting body (8) attached to outer surface of the cylindrical surface between the first end and a second end of the cylindrical surface and configured to recirculate balls during operation of the threaded nut, wherein the deflecting body (8) has a second recess aligned with the first recess; 
wherein the flange (12) is in direct contact with an outer surface of a front side of the deflecting body (9).
Kraus does not explicitly show a pin extending through the first and second recesses wherein the pin fixes the deflecting body to the central piece. However Richaud shows a pin (9) extending through the first and second recesses (the recesses in element 2 and 5a where pin 9 is inserted) wherein the pin fixes the deflecting body to the central piece.
It would have been obvious to someone having ordinary skill in the art at the effective filling date to have attached the deflection body to the flange by pin or any other suitable means to prevent the deflection body form displacement. 
Regarding claim 13: Kraus discloses wherein the first and second recesses (8) are bores.
Regarding claim 14: Kraus discloses wherein the second recess is a groove (8).

    PNG
    media_image1.png
    735
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    532
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658